Title: To Thomas Jefferson from James H. McCulloch, 26 December 1821
From: McCulloch, James H.
To: Jefferson, Thomas


Dear Sir
Custom House Balto
Decr 26 1821
I have recd a letter this morning from Mr J Le Souf Vice Consul of the U’ States London, with the bill of lading for a box of books on your account, directed to my care. You will please to give me direction how to forward them. Though as the season is thickening round us, I am much disposed if an opportunity offers to send them to Richmond, under a persuasion that they are for your own use at home; or at any rate for some neighbouring institution.I have the pleasure and more to subscribe myself, with all the wishes the season & past recollections inspire,Your obliged & obt servtJno H Mc culloch